GLD-052                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 10-4074
                                       ___________

                             IN RE: DARREL RIVIERE,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                    District Court for the District of the Virgin Islands
                           (Related to Civ. No. 1-00-cv-00116)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 November 24, 2010

           Before: AMBRO, CHAGARES AND NYGAARD, Circuit Judges

                           (Opinion filed: December 13, 2010)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Darrel Riviere, a prisoner incarcerated at FCI Williamsburg proceeding in forma

pauperis, petitions for a writ of mandamus to compel the District Court to issue trial

transcripts for use in a collateral attack on his conviction and sentence. For the following

reasons, we will deny the petition.

       Riviere is serving a 360-month term for Possession with Intent to Distribute a

Controlled Substance in violation of 21 U.S.C. § 841. See United States v. Riviere, 185
F.3d 864 (3d Cir. 1999) (table). In his instant petition, he alleges that the District Court’s

failure to provide transcripts thwarted his various attempts to seek relief based on

counsel’s alleged ineffectiveness at sentencing.1 He argues that “failure to receive the

sentencing transcript was prejudicial” to his attempt to raise a Fed. R. Crim. P.

32(i)(3)(B) violation on direct appeal, and weakened the motion he filed under 28 U.S.C.

§ 2255. 2 He thus asks that we “[c]ompel the District Court of the Virgin Islands to . . .

[p]rovide [him] with a copy of [his] Sentencing Transcript” pursuant to 18 U.S.C.

§ 3006A.

       Mandamus is reserved for “extraordinary situation[s].” Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (U.S. 1980). It is “not to be used as a substitute for

appeal,” Schlagenhauf v. Holder, 379 U.S. 104, 110 (1964), and is especially disfavored

when its use “threaten[s] the [congressional] policy against piecemeal appeals,” see In re

Chambers Dev. Co., 148 F.3d 214, 226 (3d Cir. 1998) (citations omitted). We therefore

require a party seeking mandamus to show 1) that he has no other adequate means of

obtaining the desired relief and 2) that his right to issuance is “clear and indisputable.”

Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). Expiration of appellate rights,

however, does not necessarily suffice to show a lack of alternative forms of relief. See

Oracare DPO, Inc. v. Merin, 972 F.2d 519, 523 (3d Cir. 1992) (“[W]e will not hold that


   1
    Riviere acknowledges the existence of a June 23, 1997 Order granting transcripts,
   but claims they were never received—and, alternatively, says that he was sent the
   sentencing transcripts of a co-defendant by mistake.
   2
    The § 2255 motion was denied in September of 2001. See Memorandum Denying §
   2255 Petition, Riviere v. United States, No. 2000/0116 (filed Sept. 25, 2001).

                                              2
[petitioner] now lacks adequate alternative means to obtain the relief he seeks simply

because he allowed the time for an appeal to expire.”).

       Riviere can make neither showing. To the extent that the District Court failed to

provide transcripts in his 28 U.S.C. § 2255 action, he should have raised the matter on

appeal. However, he did not pursue an appeal, and the time to do so has long since

expired. See Riviere v. United States, No. 05-2299 (3d Cir. Aug. 16, 2005) (dismissing

untimely notice of appeal filed after serial motions for reconsideration). Accordingly, we

will deny Riviere’s petition.




                                            3